Citation Nr: 0729425	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar spondylosis with degenerative disc disease 
L4-5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic arthropathy and old injury of the 
left posterior malleolus.  

3.  Entitlement to a compensable initial evaluation for a 
left fibula fracture, healed.

4.  Entitlement to a compensable initial evaluation for a 
scar, status post distal fibular and ankle injury.

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for lumbar 
spondylosis with degenerative disc disease L4-5, assigning a 
10 percent evaluation; post-traumatic arthropathy and old 
injury of the left posterior malleolus, assigning a 10 
percent evaluation; left fibula fracture, healed, assigning a 
noncompensable evaluation; scar, status post distal fibular 
and ankle injury, assigning a noncompensable evaluation; and 
bilateral hearing loss, assigning a noncompensable 
evaluation.  All disability evaluations were assigned 
effective September 3, 2003.

The appeal was later transferred to the Phoenix, Arizona, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case so that VA examinations 
can be scheduled.  In this regard, the veteran contends that 
his lumbar, left ankle, left fibula fracture, left ankle 
scar, and bilateral hearing loss disabilities are more severe 
since he had his last VA examination in 2003.  Therefore, 
further development of the medical record is necessary with 
regard to these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the veteran 
and request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since service for 
his lumbar, left ankle, left fibula 
fracture, left ankle scar, and bilateral 
hearing loss disabilities.  When the 
requested information and any necessary 
authorization have been received, the 
RO/AMC must immediately attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  The 
veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record.

2.  Thereafter, the veteran should be 
afforded VA orthopedic examinations by a 
physician with appropriate expertise to 
determine the nature and severity of the 
claimant's lumbar, left ankle, and left 
fibula fracture disabilities.  All 
indicated studies, including range of 
motion studies, should be performed, and 
all findings should be reported in 
detail.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician must identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner must assess 
the nature and extent of any pain.  The 
physician must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state, and explain 
why.  

3.  The RO/AMC should schedule the 
veteran for an appropriate VA examination 
to determine the nature and severity of 
his left ankle scar.  The claims folder 
is to be made available for the examiner 
to review.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  A complete rationale 
for any opinions expressed must be 
provided.  

The examiner should describe the location 
of the scar, and respond to each of the 
following questions with respect to the 
scar:

(A)  Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)?

(B)  Does the scar cause limited motion?

(C)  What is the area, in square inches 
or square centimeters, covered by the 
scar?

(D)  Is the scar unstable (i.e. 
productive of frequent loss of covering 
of skin over the scar)?

(E)  Is the scar painful on examination?

(F)  Is the scar otherwise productive of 
limitation of function of the affected 
part?  If so, identify the limitation of 
function caused by the scar.

4.  The RO/AMC should schedule the 
veteran for a VA audiological examination 
with audiometric testing.  The 
examination report with test results 
should be associated with the veteran's 
claims file.

5.  After undertaking any other 
development deemed appropriate, the 
RO/AMC should readjudicate the issues on 
appeal.  If the benefits are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

